 

 

BOARDING PASS/TARJETA DE EMBARQUE/CARTAO DE EMBARQU - =

 
    

 

? LATA,
CORTES /CLARA a CORTES/CLARA
FLIGHT /WUELO/¥OO L/FICHA/OATA =~ DEPARTURE/SALI TIDA RECORD/RESERVA VUELO/VOO FECHA/DATA = Sy
XL 1439 JUN 00:10 — SGUQJIR XL 1439 25JUN 197
OPER LATAM AIRLINES FOUADORE OPER, LATAM AIRLINES ECUADOR
FROM/DESOL/ DI ii LO/WACTA/PARA
NEW YORK JFK il GUAYAQUIL DESDE/DE WEEK WACIA/PARA G

SEAT/ASTENTO/ASSENTO

3 oo 2 23°: 1Q nol
GRUPO 5 ce

[ So Ee 197 /isL ET

Al GATL/ EW PUERTA
WO PORTAD

 

TICKET 4627326033764

 

 
